Citation Nr: 0113357	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  95-30 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to January 1, 2000, for service-connected 
temporomandibular joint (TMJ) disability.

2.  Entitlement to a disability rating in excess of 10 
percent after January 1, 2000, for service-connected TMJ 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection for temporomandibular joint disability, assigned a 
0 percent disability rating effective from December 1, 1992, 
and denied entitlement to service connection for 
bronchitis/asthma.  Subsequently, the veteran perfected an 
appeal as to these matters.

In October 1996 the RO granted entitlement to an increased 
disability rating for the veteran's service-connected TMJ 
disability and denied entitlement to service connection for 
asthma.

In April 1997 the Board remanded the issues of whether new 
and material evidence had been submitted to reopen a claim 
for entitlement to service connection for asthma and 
entitlement to an increased rating for service-connected TMJ 
disability for additional development.

In October 1997 the RO granted entitlement to an increased 20 
percent disability rating for the veteran's service-connected 
TMJ disability, effective from December 1, 1992, and denied 
entitlement to service connection for asthma.

In July 1998 the Board denied entitlement to service 
connection for asthma and remanded the issue of entitlement 
to an increased rating for the veteran's service-connected 
TMJ disability.  

In an August 1999 communication with a supplemental statement 
of the case, the RO proposed a reduction in the veteran's TMJ 
disability rating from 20 percent to 10 percent.  

In an October 1999 letter/supplemental statement of the case, 
the RO reduced the veteran's TMJ disability rating from 20 
percent to 10 percent, effective from January 1, 2000.

In July 2000 the Board found a notice of disagreement had 
been received as to the proposed reduction of the veteran's 
service-connected TMJ disability rating and remanded the 
matter for the RO to issue a statement of the case and 
provide the veteran an opportunity to perfect an appeal.  The 
Board also found the issue of entitlement to an increased 
rating was inextricably intertwined with that matter and 
remanded the issues for further development.  The Board 
instructed the RO to provide the veteran with a statement of 
the case, and he was to be given an opportunity to provide a 
substantive appeal as to the reduction aspect of his rating 
claim.   

In August 2000 the RO issued a statement of the case as to 
the issue of whether the rating reduction from 20 to 10 
percent disabling, effective from January 1, 2000, for 
service-connected TMJ disability was proper.  The veteran was 
notified that additional action was required to perfect an 
appeal as to this matter; however, the appeal was not 
perfected.  Thus, the aspect of the veteran's claim that 
encompassed whether reduction was appropriate is not before 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
38 C.F.R. § 20.200 (2000).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the Board finds the matters 
developed for appellate review are more appropriately styled 
as provided on the title page of this decision and that these 
are the only issues remaining on appeal.




FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  Relevant evidence necessary for an equitable disposition 
of this appeal has been obtained and the available medical 
evidence is sufficient for a determination of the matter on 
appeal.

3.  Persuasive medical evidence demonstrates that prior to 
January 1, 2000, the veteran's service-connected TMJ 
disability was manifested by inter-incisal range of motion of 
38 millimeters (mm) with evidence of pain on use and 
functional loss but without evidence of loss or malunion of 
the mandible or inter-incisal range of motion 20 mm or less, 
including as a result of pain or functional loss.

4.  Persuasive medical evidence demonstrates that after 
January 1, 2000, the veteran's service-connected TMJ 
disability was manifested by inter-incisal range of motion of 
42-45 mm with a slight functional loss but without objective 
evidence of pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to January 1, 2000, for the veteran's service-connected TMJ 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.150, Diagnostic Code 9905 (1993 and 
2000).

2.  The criteria for a rating in excess of 10 percent after 
January 1, 2000, for the veteran's service-connected TMJ 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.150, Diagnostic Code 9905 (1993 and 
2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds that the veteran has been adequately notified 
of the evidence necessary to substantiate his claim and of 
the action to be taken by VA, that VA has made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate his claims, and that VA has made 
reasonable efforts to obtain all records identified and 
authorized by the claimant.  The Board further finds that the 
statements of the case and the supplemental statements of the 
case adequately notified the veteran of the efforts taken to 
obtain relevant records.  The Board is reasonably certain 
that additional pertinent records do not exist or that 
further efforts to obtain records would be futile.  

The Board notes that the veteran underwent VA medical 
examinations in August 1996, September 1997, and January 1999 
and that medical opinions necessary for an adequate 
determination of the matter on appeal have been obtained.  
Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show that in March 1987 the veteran 
complained of a left TMJ click and ear stuffiness.  The 
veteran was referred to a family practice physician for 
evaluation of the ear complaints.  Subsequent dental records 
show the veteran complained of TMJ click and ear fullness.  
The treatment plans recommended the veteran stop sleeping on 
his face and use of a night guard.  A July 1992 physical 
examination noted positive left TMJ crepitance.

In his December 1992 application for VA compensation benefits 
the veteran noted he experienced severe clacking to the left 
jaw.  He stated he began receiving treatment for that 
disorder in March 1987.

Private medical records dated in October 1993 show the 
veteran complained of chronic TMJ pain.  It was noted that 
upon examination the veteran's TMJ appeared to be intact.  

In his notice of disagreement the veteran reported he 
experienced constant clacking in the left jaw and pain which 
occasionally required the use of pain relieving medication.  
He also reported that on 3 occasions he had awakened with 
locking of the jaw that required massaging.  He stated that 
the disorder had not resolved and that he had not followed up 
with additional treatment because he had been informed that 
no other treatment was available.  

In his substantive appeal the veteran reported that the 
physician who provided the October 1993 private medical 
report had not even examined his jaw.  He disputed the 
finding that his TMJ was intact.  He stated that the clacking 
in his left TMJ was amplified by his left ear hearing aid and 
that a compensable rating was warranted.

In a May 1996 statement in support of his claim the veteran 
stated that he had been treated for his TMJ disorder which 
had been related to his complaints of frequent headaches.  He 
reported he had been prescribed a one-month medication regime 
and instructed in treatment of the jaw area.  

VA medical records dated in May 1996 show the veteran 
complained of frequent headaches and pain which was more 
severe.  The examiner noted positive bilateral TMJ clicking.  
The diagnoses included TMJ pain.  The treatment plan included 
a prescription for pain relieving medication and 
recommendations for use of a soft diet avoiding gum or chewy 
foods.  

During VA examination in August 1996 the veteran complained 
his TMJ disorder had increased in severity.  He stated he 
experienced episodes, especially in the mornings, in which 
the joint locked and regained normal opening after one hour.  
He reported he had discontinued the use of a mouth guard 
because it exacerbated the closed lock tendency.  He stated 
he experienced frequent headaches in the temporal area, 
bilaterally, and soreness to the preauricular area.  The 
examiner noted an asymmetric mouth opening that started with 
a pronounced click and then deviated first to the right and 
then left to an incisal edge to incisal edge measurement of 
38 millimeters (mm).  It was noted that the normal range of 
motion was from 40 to 50 mm and that the veteran was 
otherwise normally developed with no loss of substance, 
facial deformity, or abnormalities of speech.  

The examiner noted that the veteran reported he had lost 
approximately 30 pounds over the previous 2 years but did not 
provide an opinion as to whether that weight loss was due to 
the veteran's TMJ disorder.  It was further noted that the 
veteran had a history of myofascial pain dysfunction syndrome 
and internal derangement of the left TMJ and that his current 
problems involved a periodic tendency to close lock causing 
much discomfort and inability to masticate.  The prognosis 
for improvement was guarded without professional treatment.  

During VA examination in September 1997 the veteran reported 
he had been receiving treatment from a specialist in TMJ 
disorders.  The examiner noted the veteran had a slightly 
asymmetric mouth opening that deviated first to the right and 
then left to an incisal edge to incisal edge measurement of 
40 mm.  It was noted that the range of motion had improved as 
a result of treatment and that the veteran was otherwise 
normally developed with no loss of substance, facial 
deformity, or abnormalities of speech.  The examiner stated 
it was premature to ascertain whether the improvement would 
be longstanding but that the veteran had not experienced a 
closed-locked episode over the previous 3 months.  It was 
noted, however, that he still had some jaw soreness and 
continued limitations to his diet.  

In an April 1998 statement the veteran's service 
representative asserted that additional development was 
required to assess the veteran's functional loss due to pain 
and loss of masticatory function.  

VA medical records dated in October 1998 noted the veteran's 
TMJ pain was stable.  

During VA fee basis examination in January 1999 the veteran 
stated that he had experienced significant improvement as a 
result of recent treatment and that he had no present pain to 
the left jaw joint and had not experienced any locking.  He 
stated he was aware of tightness of the left side muscles of 
mastication, clicking to the left on wide opening, and rare 
minor left-sided headaches.  He reported he maintained a 
normal diet without limitation of the types of food he ate.  

The examiner noted the veteran had a normal vertical and 
anterior/posterior skeletal balance with no evidence of 
facial asymmetry.  The upper incisor was 2 mm below the upper 
lip and there was no lip incompetence.  The maximum intra-
incisal opening was 42-45 mm with no deviation to the left or 
right side.  There was some tightness to the left muscles of 
mastication on wide opening.  Lateral excursion was 12 mm, 
bilaterally, and protrusion was 10 mm past end to end.  There 
was no evidence of pain to external palpation of the muscles 
of mastication or the lateral pole or posterior capsule of 
the TMJ.  There was clicking to the left TMJ but only upon 
wide opening/translation of the mandibular condyle.  There 
was no evidence of clicking under normal functional 
movements.  The diagnosis was normal range of mandibular 
movement with no clinical evidence of an internal TMJ 
derangement but with some residual tightness of the muscles 
of mastication which created an occasional closing click 
after wide opening/translation of the left TMJ.  

In a March 1999 addendum to the examination report the 
examiner stated the functional loss due to the veteran's TMJ 
disability was slight.  It was further noted that the 
veteran's degree of limitation of motion due to pain on use 
or during flare-ups was 10 percent and the relative loss of 
masticatory function was 5 percent.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson, 12 Vet. App. 119.

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides a 10 percent rating for 
temporomandibular articulation with inter-incisal range of 
motion from 31 to 40 mm, a 20 percent rating for inter-
incisal range of motion from 21 to 30 mm, a 30 percent rating 
for inter-incisal range of motion from 11 to 20 mm, and a 40 
percent rating for inter-incisal range of motion from 0 to 10 
mm.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2000). 

Based upon the evidence of record, the Board finds 
entitlement to a disability rating in excess of 20 percent 
prior to January 1, 2000, or in excess of 10 percent after 
January 1, 2000, for TMJ disorder is not warranted.  The 
Board notes that effective February 17, 1994, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating dental and oral conditions.  59 Fed. Reg. 2530 (Jan. 
18, 1994) (codified at 38 C.F.R. § 4.150). Because the 
veteran's claim is for an increased initial evaluation, 
effective from December 1992, he is entitled to application 
of the version most favorable to him. See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  The revised criteria 
of Diagnostic Code 9905 could not provide a basis for 
increased ratings prior to the effective date of those 
changes.  VAOGCPREC 3-2000 (April 10, 2000).  

Under the old Schedule limitation of motion of 
temporomandibular articulation, a 40 percent evaluation was 
provided for motion limited to 1/4 inch or 6.3 millimeters 
(mm).  A 20 percent evaluation was provided for motion 
limited to 1/2 inch or 12.7 mm.  A 10 percent evaluation was 
warranted for any definite limitation, which interfered with 
mastication or speech.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1993).

Medical evidence revealed the veteran's inter-incisal range 
of motion was 38 mm in August 1996, 40 mm in September 1997, 
and 42-45 mm in January 1999.  The Board finds these findings 
demonstrate that, based upon the applicable Ratings Schedule 
criteria for TMJ limitation of motion under the old or new 
criteria, higher ratings than those assigned were not 
warranted before or after January 1, 2000.

With respect to the veteran's complaints of pain, however, 
the Board notes the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Court has also held that VA 
regulations did not require a separate rating for pain but 
rather provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board notes that a lay person can provide evidence of 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2000); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

In this case, the Board finds that the veteran was adequately 
compensated for his pain and functional loss under the 
assignment of the 20 percent disability rating prior to 
January 1, 2000.  There is no evidence of loss or malunion of 
the mandible or inter-incisal range of motion from less than 
20 mm, including as a result of pain or functional loss, as 
to warrant a higher disability rating during that period.

The Board further finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
after January 1, 2000, based on functional loss due to pain 
on use or due to flare-ups.  The Board notes that during the 
January 1999 VA fee basis examination the veteran reported he 
had experienced significant improvement as a result of recent 
treatment with no present left jaw joint pain or locking.  He 
also reported he maintained a normal diet without limitation 
of the types of food he ate.  The examiner found no evidence 
of pain to external palpation of the muscles of mastication 
or the lateral pole or posterior capsule of the TMJ and no 
evidence of clicking under normal functional movements.

Although the veteran complained of tightness of the left side 
muscles of mastication, clicking to the left on wide opening, 
and rare minor left-sided headaches, in a March 1999 
examination report addendum the examiner stated the veteran's 
functional loss due to his TMJ disability was slight.  The 
degree of limitation of motion due to pain on use or during 
flare-ups was estimated as 10 percent and the relative loss 
of masticatory function was estimated as 5 percent.  The 
Board interprets these findings as estimates of the deviation 
from normal function and finds they demonstrate that no more 
than a 10 percent disability evaluation under the applicable 
Ratings Schedule (new) criteria is warranted.

The Board also notes that the veteran, in essence, stated an 
increased rating was warranted because of weight loss and 
headaches associated with the service-connected TMJ 
disability.  The Board finds, however, these symptoms do not 
warrant higher ratings as the Court has held that 
consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  See Massey, 7 Vet. App. 
at 207-08.  If the veteran wishes to pursue a separate claim 
for those disabilities, he should take appropriate action 
with the RO.  Esteban v. Brown, 6 Vet. App. 259 (1995); 
38 C.F.R. § 4.14 (2000). 

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, however, the Board finds 
that the regular schedular standards applied adequately 
describe and provide for the veteran's present disability.  
The veteran does not allege, and there is no persuasive 
evidence of, any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular ratings.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to January 1, 2000, for service-connected TMJ 
disability is denied.

Entitlement to a disability rating in excess of 10 percent 
after January 1, 2000, for service-connected TMJ disability 
is denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

